DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7-19 and 33-46 are allowed.
The following is an examiner’s statement of reasons for allowance: Artola (EP 3165618) is the closet prior art of record, and teaches a melting work device for performing work on a melt in a melting vessel comprising a robotic arm or a drive mechanism configured to move or articulate a slag removing tool; wherein the slag removal tool is in a form of a paddle, however differs from the instant claimed invention by failing to teach and/or adequately suggest:
As in claim 1: a cylindrically shaped slag removal tool provided on a tip of a rod that is removably connected to and driven by the drive mechanism comprising a plurality of recessed strips extending in a circumferential direction continuously around an outer surface of the cylindrical shape slag removal tool.
AS in claim 33: slag removal portion provided on a tip of a rod that is removably connected to and driven by the drive mechanism, wherein the slag removal portion comprises a plurality of discs that are spaced from each other in the axial direction of the rod.
The improvement of the structural configurations of the instantly claimed slag removal portions over the prior art is that they provide recess portions onto which slag 
adheres thereby enhance floating slag removal from the surface of a molten metal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733